Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Request for Continued Examination and Amendments filed on 01 April 2021.  As directed by the Amendment, claims 1, 7-8, 11, 15, 21, and 24 have been amended, claims 6 and 23 have been canceled, and claims 37-38 have been added.  Claims 1-5, 7-13, 15-21, 24, 28-29, and 31-38 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.


Response to Arguments

Rejections under 35 U.S.C. § 101
Claims 1-5, 8-13, 21 and 28-29 (Claims 1 and 21 are independent claims) were previously rejected under 35 U.S.C. § 101 for being directed to non-statutory subject matter, specifically for reciting a “mental process.”  The present amendments to claims 1 and 21 recite “convolving” and “processing” “signals representative of the data pattern”, a step which cannot be reasonably performed in the human mind or with the aid of a pen and paper.  Accordingly, the rejections of claims 1 and 21 (as well as claims 2-5, 8-13, and 28-29 by virtue of their dependency from claims 1 and 21) under 35 U.S.C. § 101 are withdrawn.

Rejections under 35 U.S.C. §§ 102 and 103
The arguments presented on pages 8-10 of the Remarks filed on 01 April 2021 regarding the rejections under 35 U.S.C. §§ 102 and 103 are based directly or indirectly upon newly amended claim language in the independent claims.  The arguments have been fully considered by the Examiner but are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-13, 15-21, 24, 28-29, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “D3: Abnormal Driving Behaviors Detection and Identification Using Smartphone Sensors,” 12th Annual IEEE International Conference on Sensing, Communication, and Networking (SECON), 2015, pp. 524-532, (hereinafter “Chen”) in view of Liao et al., "Anomaly Detection in GPS Data Based on Visual Analytics," IEEE Symposium on Visual Analytics Science and Technology, October 24-29 2010, Salt Lake City, Utah, USA, hereinafter "Liao" (previously cited) and further in view of Liaw et al., "Time-Series Field Trip Data Analysis Using Adaptive Recognition Approach. Analysis on Driving Patterns and Vehicle Usage for Electric Vehicles," Proceedings of the 19th Electric Vehicle Symposium (EVS-19), October 19-23, 2002, Busan, Korea, hereinafter "Liaw.” (previously cited)

claim 1, Liao teaches [a] method of analyzing and tracking a machine system having equipment, the method comprising receiving operational data from the equipment, the operational data comprising […], and sensor data related to the equipment; (Chen, pg. 525, § A. “Collecting Data from Smartphone Sensors”, first paragraph “We develop an Andriod[sic]-based App to collect readings from the 3-axis accelerometer and the 3-axis orientation sensor. We align the two coordinate systems in the smartphone and in the vehicle by making the accelerometer’s y-axis along the moving direction of the vehicle. Therefore, we could monitor the vehicle’s acceleration and orientation by retrieving readings from the smartphone’s accelerometer and orientation sensor.”)
analyzing the operational data to identify a data pattern; (Chen, Fig. 2 showing patterns of acceleration and orientation sensor data for various abnormal driving behaviors”) storing the data pattern in a database; (Chen, pg. 526, Col. 1, first full paragraph, “We collect traces from the accelerometers and orientation sensors’ readings on 20 drivers with distinct vehicles from Jan. 11 to July 12, 2014. Each driver fixes a smartphone along with a Car Digital Video Recorder (DVR) in his/her vehicle within daily natural driving. The smartphone and Car DVR record the sensors’ readings and all objective driving behaviors, respectively. [The recordation of sensor readings and digital video recordings corresponds to claimed “storing the data pattern in a database”]) classifying the data pattern as a gesture based on a set of gesture definitions with a first machine learning technique; (Chen, pg. 528, Col. 1, lines 11-16, “Fig.4(a) shows the difference between normal and abnormal driving behaviors in a 2-dimensional features tuple (i.e. rangeacc,x and rangeacc,y). It can be seen that the two identifying a system behaviour based on a plurality of gestures, wherein the plurality of gestures includes the gesture, and wherein the system behavior is identified with a second machine learning technique; (Chen, pg. 528, § C. “Training a Fine-grained Classifier Model to Identify Abnormal Driving Behaviors,” “After feature extracting, we obtain a tuple of features for each driving behavior. Then a classifier model is trained based on the tuples for all driving behaviors through machine learning techniques [17] to identify various driving behaviors. We use the multi-class SVM [18][19] to train the classifier model. [corresponds to the claimed “second machine learning technique”] For each driving behavior, the input into SVM is in the form of <16-dimensional features, label>, where the 16-dimensional features are the tuples obtained from the Feature Extracting and the label is the type of the driving behavior. [The system identifies a specific type of abnormal driving (corresponds to “system behavior”) based on determined “normal” and “abnormal” labels (corresponds to “plurality of gestures” ) ] wherein analyzing the operational data to identify the data pattern comprises comparing the operational data to values in the set of gesture definitions (Chen, Fig. 4(a), comparing the range of accelerations in the x and y directions (corresponds to claimed “operational data” for “normal” vs. “abnormal” driving (corresponds to the set of gesture definitions), convolving signals representative of the operational data, (Chen, pg. 526, § B., ¶ 1 “After high frequency noises are removed in the collected data using the low-pass filter, we can analyze the acceleration and orientation patterns of each type of abnormal driving behaviors.” [Applying a low-pass filter to data is a convolution function.]  [and] processing signals representative of the data pattern. (Ibid., [low-pass filtering is a method of “processing signals.”])

Chen does not explicitly disclose a location measured by a GPS, a time.
Liao teaches a location measured by a GPS, a time (Liao, pg. 52, § 2 "Overview," first paragraph, "Data is automatically collected from every taxi once every few seconds.  These collected data items form the trajectory of a taxi over time.  A data item consists of 6 attributes: (ID, latitude, longitude [lat/long corresponds to location], loaded [corresponds to operational condition data], speed [corresponds to operational condition data], time.")
Liao is analogous art, as it is in the field of using machine learning to classify vehicle behavior.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the GPS-derived location and time of Liao to the vehicle behavior classifier of Chen, the benefit being that “[s]uch GPS traces provide very useful information regarding the temporal trajectory and the moving pattern 

Chen further does not explicitly disclose generating a report, the report to associate the system behaviour with the machine system.
	Liaw teaches generating a report, the report to associate the behavior with the machine system (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶ 4, "The ability to distinguish and compare trips in this fashion allows us to begin looking at variations in vehicle use and performance in different locations."; Ibid., “This divergence in vehicle use provides us a great opportunity to study influence of driving pattern, vehicle usage, and location on vehicle and battery performance [corresponds to claimed “generating a report”].
	Liaw is analogous art, as it is in the same field of analyzing time series vehicle sensor data to determine vehicle behavior.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor data analysis of Chen with the operational analysis of Liaw, the benefit being that operational analysis provides insight into the effects of operational conditions on vehicle and battery performance, as cited by Liaw at pg. 354, § 4.1 "Vehicle Usage Analysis," “This divergence in vehicle use provides us a great opportunity to study influence of driving pattern, vehicle usage, and location on vehicle and battery performance.”

claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Liao teaches further comprising monitoring for unknown gestures, (Liao, pg. 52, § 2 "Overview," ¶ 4, "In the tagging mode, the active learning module is activated.  It uses the CRF model to mark data items whose labels [i.e. behaviors] are highly uncertain.") and adding the unknown gesture to the set of gesture definitions. (Liao, pg. 51, § 1 "Introduction," "To minimize the amount of manual labeling for training the CRF model, the performance of our CRF model is incrementally improved through an active learning procedure. Active learning is a machine learning paradigm that the learner (machine model) selectively choose data items with a high prediction uncertainty as training set [the system chooses uncertain/unknown data and uses it to update the classification model]. This is because such data items are the most critical ones that can directly remove ambiguities in the machine model and effectively improve its performance.") 

Regarding claim 3, the combination of references as applied to claim 2 above teaches [t]he method of claim 2.  Further, Liao teaches further comprising alerting a user to classify the data pattern when the data pattern is unable to be classified in any of the gestures in the set of gestures. (Liao, pg. 52, § 2 "Overview," ¶ 4, "In the tagging mode, the active learning module is activated.  It uses the CRF model to mark data items whose labels are highly uncertain […] Human experts are requested to manually label a representative subset of these marked items.  Such labeled data can then be used to train an improved version of the CRF model.")


Claim 17 recites similar limitations as claims 2 and 3, and is rejected under the same rationale as applied to claims 2 and 3 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Liao teaches further comprising monitoring for unclassified gestures based on a repeated patterns, (Liao, pg. 54, Col. 1, "speed" section, "we rely on statistical properties, including histograms of the target taxi's speed in a time window (T -s, T) where T is the current time step, and histograms of the speed of taxis in a neighborhood of the target taxi at T." ; "Specifically, for a histogram of speed magnitude, the magnitude is discretized into 20 intervals, and each bin represents one interval [...] the height of a bin is the number of occurrences with the corresponding attribute interval." [the system takes gestures such as speed magnitude and speed direction and combinations of gestures (corresponds to claimed definition of a behavior) and classifies them into histograms, with the resulting height of each histogram bin being determined by the number of times the pattern is repeated]) and adding the unclassified gestures to the set of gesture definitions. (Ibid., [the gestures and/or behaviors are added to their respective histogram bins])


	Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Chen discloses further comprising triggering an alarm if the sensor data exceeds a threshold value. (Chen, pg. 527, § Alerting.” [sensor data that is classified as “abnormal” triggers an alert.])
	
Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he method of claim 6.  Further, Chen discloses wherein the signals are processed to obtain spatial information, frequency information, time domain information, or combinations thereof from the data pattern.  (Chen, Fig. 2, the operational sensor signals are displayed in time vs. acceleration or time vs. orientation plots (corresponds to claimed “time domain information”])

Claims 20 and 24 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

	Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Liao teaches wherein the data pattern comprises first order data structures, (Liao, pg. 52, § 2 "Overview," "These collected data items form the trajectory of a taxi over time. A data item consists of 6 attributes: (ID; latitude; longitude; loaded; speed; time)" [collected data includes low-order discrete (ID, loaded) and continuous (time, position) data]) the gesture comprises second order data structures, (Liao, pg. 54, § "time," "In the feature definition, time values are discretized into the following intervals: morning, morning_rush_hour, noon, afternoon, afternoon_rush_hour, night, late_night" [corresponds to a second order data structure and the behavior comprises third order data structures, (Liao, pg. 52, § 2 “Overview,” ¶ 5, “At every time step, the CRF model predicts the status (normal or abnormal) [corresponds to behavior] of every taxi by analyzing the new incoming data together with previous data [new and previous data are second- and –first order data as described above] falling within a causal time window.” and further comprising identifying higher order structure defined by sets of higher order definitions, (Liao, pg. 55, § 4.1.3 "Diversity," "The active learning module helps to improve model performance in the sense that it drives a training process that takes human labeled data, which serve as a message of human judgements made from high level visual cues, and reveals the hidden patterns from the data in the language of low level features used in the machine model. In other words, end-users (experts on urban traffic monitoring) label abnormal driving behaviors from the visualized traffic flows based on their expertise and discretion; the training procedure then induces the relevant feature set and adjust model parameters to distinguish anomalies from the normal." [The system labels input sequences with defined labels of "normal" or "abnormal" based on the hidden patterns of lower-order data such as ID, discretized time and location data, loading, etc.] each higher order structure comprising a combination of two or more lower order data structures, (Ibid., [the higher order labels are based on input data segments which comprise multiple lower-order data structures]) wherein at least one lower order data structure comprises an immediately lower order data structure. (Liao, pg. 54, § "time," "In the feature definition, time values are discretized into the following intervals: morning, morning_rush_hour, noon, afternoon, afternoon_rush_hour, night, late_night" 

Claim 21 recites similar limitations as claims 1 and 8, and is rejected under the same rationale as applied to claims 1 and 8 above.

Regarding claim 9, the combination of references as applied to claim 8 above teaches [t]he method of claim 8.  Further, Liaw teaches further comprising the step of generating an operational analysis based on the data structures. (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶ 4, "The ability to distinguish and compare trips in this fashion allows us to begin looking at variations in vehicle use and performance in different locations."; Ibid., “This divergence in vehicle use provides us a great opportunity to study influence of driving pattern, vehicle usage, and location on vehicle and battery performance [corresponds to operational analysis]."

	Regarding claim 10, the combination of references as applied to claim 9 teaches [t]he method of claim 9.  Further, Liaw teaches wherein the operational analysis comprises an efficiency analysis of the duration of each data structure, and the time between data structures. (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶¶ 4 and 6, "For example, we can compare vehicle energy efficiency between two distinct uses to study if there is a long-term impact from vehicle usage [corresponds to efficiency analysis between two different data structures (uses)"; "In Table 2, we also 

	Regarding claim 11, the combination of references as applied to claim 10 teaches [t]he method of claim 10.  Further, Liaw teaches wherein the operational analysis further comprises an estimated cost of an accomplishment or an activity based on one or more of maintenance costs, material costs, labor costs, and equipment costs. (Liaw, pg. 355 , (3), "This progressive summary of driving pattern recognition is then used as the basis for summarizing vehicle usage, a step toward the construction of vehicle usage patterns for further analysis based on any of economic, social, infrastructure and logistics, and cost merits")

Regarding claim 12, the combination of references as applied to claim 11 teaches [t]he method of claim 11.  Further, Liaw teaches wherein the operational analysis comprises a comparison between separate equipment, separate operators, or both separate equipment and separate operators. (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶ 4, "The ability to distinguish and compare trips in this fashion allows us to begin looking at variations in vehicle use and performance in different locations. A good example is shown in Figure 9, in which driving pulse distributions are highlighted to illustrate the difference in vehicle usage at two different locations: one on the left representing a typical vehicle operated by the City and County (C&C) of Honolulu, or similarly by Hawaiian Electric Company (HECO), and the other on the right representing Hickam Air Force Base (HAFB) [corresponds to separate 

Claim 28 recites similar limitations as claim 12, and is rejected under the same rationale as applied to claim 12 above.

Regarding claim 13, the combination of references as applied to claim 11 teaches [t]he method of claim 11.  Further, Liaw teaches wherein the operational analysis comprises a comparison of the estimated costs and benefits of modified operations relative to the estimated costs and benefits of current operations. (Liaw, pg. 355 , (3) and(4), "This progressive summary of driving pattern recognition is then used as the basis for summarizing vehicle usage, a step toward the construction of vehicle usage patterns for further analysis based on any of economic, social, infrastructure and logistics, and cost merits"; "This progressive summary of driving pattern recognition also provides the basis for side-by-side comparison of vehicles for on-road usage in a fleet, among different locations, or during different periods of operation, therefore impacts from traffic pattern, work schedule, weather, etc., can be 

	Claim 29 recites similar limitations as claim 13, and is rejected under the same rationale as applied to claim 13 above.

Claim 15 recites similar limitations as claims 1 and 8, and the same rationale for rejection as applied to claims 1 and 8 above is applied to claim 15.  
Further, Liao teaches sensors mounted to equipment in the machine system (Liao, § 1 “Introduction,” “ With the prevalence of the Global Positioning System (GPS), an increasing number of electronic devices and vehicles have been equipped with a GPS module for a variety of applications including navigation and location-based search. In addition to such conventional use, the GPS module can also be treated as a sensor that can regularly report the position and other status of the hosting vehicle or object. Such GPS traces provide very useful information regarding the temporal trajectory and the moving pattern of the host as well as indirect information regarding the surroundings of the host. In this paper, we focus on data analytics and anomaly detection of GPS traces of urban taxis.” [Vehicles are equipped with GPS modules which may be treated as sensors reporting position, status, and environmental conditions related to the monitored vehicles] and a processor in communication with the sensors, the processor being programmed to (Liao, § 6 “Anomaly Detection Performance,” “We have tested the anomaly detection performance of our GPS visual 

Regarding Claim 16, the combination of references as applied to claim 15 above teaches [t]he system of claim 15.  Further, Chen discloses further comprising a notification device (Chen, § 1 “Introduction,” lines 6-8, “Therefore, it is necessary to detect drivers’ abnormal driving behaviors to alert the drivers or report Transportation Bureau to record them.”; Chen, Figure 3 “System Architecture,” depicting “Alerting” module.

	Regarding claim 18 the combination of references as applied to claim 16 above teaches [t]he system of claim 16.  Further, Chen discloses wherein the processor is further programmed to compare the operational data or one or more data structures to one or more thresholds, and to trigger the notification device if one or more thresholds have been exceeded. (Chen, pg. 527, § A, last sentence, “Finally, if any of the abnormal driving behaviors were identified, a warning message would be sent to receivers by the Alerting.” [operational sensor data that is classified as “abnormal” triggers an alert.])

	Regarding claim 19, the combination of references as applied to claim 15 above teaches [t]he system of claim 15.  Further, Chen discloses further comprising comparing the data patterns to values in a database (Chen, Fig. 4(a), comparing the range of accelerations in the x and y directions (corresponds to claimed “operational data” for “normal” vs. “abnormal” driving (corresponds to the set of gesture definitions), convolving signals representative of the operational data with another signal, (Chen, pg. 526, § B., ¶ 1 “After high frequency noises are removed in the collected data using the low-pass filter, we can analyze the acceleration and orientation patterns of each type of abnormal driving behaviors.” [Applying a low-pass filter to data is a convolution function.]  applying machine learning techniques to segment the operational data, or combinations thereof. 

Regarding claim 37, the combination of references as applied to claim 1 above teach [t]he method of claim 1.  Further, the anomalous driving detection and identification of Chen is operable with a waste hauling truck (corresponds to claimed wherein the machine system is a waste hauling truck), as it would allow for the detection and identification of anomalous driving behaviors in the truck as discussed above in regards to claim 1.

Regarding claim 38, the combination of references as applied to claim 1 above teach [t]he method of claim 1.  Further, Chen discloses wherein results from the first machine learning technique is used by the second machine learning technique. (Chen, pg. 528, Col. 1, lines 11-16, “Fig.4(a) shows the difference between normal and abnormal driving behaviors in a 2-dimensional features tuple (i.e. rangeacc,x and rangeacc,y). It can be seen that the two features can clearly discriminate normal and 


Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Liao, and Liaw and further in view of Coleman et al. (US 20160187210, hereinafter “Coleman”) (previously cited).

Regarding claim 31, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not disclose wherein the equipment is a bin lift.
Coleman teaches wherein the equipment is a bin lift. (Coleman, Fig. 5 showing L-beam 100 with compression and tension sensors 51-54 and Fig. 13 showing a vehicle-mounted arrangement of two such L-beams as lifting arms.[corresponds to 
Coleman is analogous art, as it is in the field of measuring operational characteristics of a vehicle, such as the weight applied to one or more lifting surfaces.
It would have been obvious to one of ordinary skill in the art to incorporate the strain-sensing L-beam 100 of Coleman with the fleet vehicles of Chen, Liaw and Liao, the benefit being that “L-beam 100 can be incorporated into a wide range of applications, such as, by way of non-limiting illustration, refuse garbage truck forks, forklift truck forks, lifts, stairs, escalators, elevators, shelves, storage containers, transports, platforms, cargo loading equipment, cranes, mechanical arms, static or non-static, or otherwise”, as recited by Coleman at ¶ [0077].

Claims 33 and 35 recite similar limitations as claim 31 and are rejected under the same rationale as applied to claim 31 above.

Regarding claim 32, the combination of references as applied to claim 31 above teaches [t]he method of claim 31.  Further, Coleman teaches wherein the sensor data is collected from a load sensor to measure a weight of a bin lifted by the bin lift. (Coleman, ¶ [0074], “In some preferred embodiments, there can be a pair of sensors 51 and 53 on the tension side of the leg portion 120 of L-beam 100 and another pair of sensors 52 and 54 on the compression side of the leg portion 120 of L-beam 100. A person of ordinary skill in the pertinent art would know how to incorporate sensors 51, 52, 53, and 54. A benefit of having each sensor 51, 52, 53, and 54 as a 51-54, each being a Wheatstone bridge, can be incorporated in the present invention to more accurately generate an output in volts scaled to local stress units.”; Coleman, ¶ [0074], “A benefit of sensor 51-54 is to enhance ease of measurement of local stress, which can make a significant difference in performing measuring and then calculating weight or location based on local stress.”) [Any of sensors 51-54 correspond to claimed “load sensor,” and local stress sensor data is collected from these sensors to calculate a weight on L-beam 100.]

Claims 34 and 36 recite similar limitations as claim 32 and are rejected under the same rationale as applied to claim 32 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469) 295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT R GARDNER/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126